t c no united_states tax_court estate of milada s neumann deceased eric w shaw ancillary administrator c t a petitioner v commissioner of internal revenue respondent docket no filed date decedent a nonresident_alien died in she bequeathed u s situs property outright to her grandchildren in bequests of this type ie direct skips were first subjected to the generation- skipping transfer gst tax provisions of sec_2601 through i r c at the time of decedent's death regulations dealing with direct skips had not been issued held the bequests are subject_to the gst tax the issuance of regulations in respect of direct skips by nonresident_aliens provided for in sec_2663 i r c is not a condition_precedent to the imposition of the gst tax on such direct skips but merely authorizes the secretary to prescribe the allocations and calculations involved in determining how such tax should be imposed edward l peck and thomas v glynn for petitioner moira l sullivan for respondent opinion tannenwald judge respondent determined a deficiency in petitioner's federal estate_tax and generation-skipping_transfer gst tax in the amount of dollar_figure after concessions the sole issue remaining for decision is whether the gst tax under sec_2601 through applies to the transfer of u s situs property to decedent's grandchildren where at the time of death decedent was a nonresident_alien and regulations had not yet been promulgated under sec_2663 all the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner is the estate of milada s neumann decedent who died testate on date decedent was a resident and citizen of the republic of venezuela at the time of her death eric w shaw is the ancillary administrator and resided in larchmont new york at the time the petition was filed decedent's will was admitted to ancillary probate by the surrogate's court of new york county new york as translated into english the will provides in part as follows all statutory references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure second i resolve that all that is legitimate that is fifty percent corresponds to my only legitimate heir my son michal third i instruct that after the legitimate is subtracted all the available portion of my estate that is fifty percent is distributed as follows half of the available that is twenty-five percent to my legitimate granddaughter vanesa and the other half of the available that is twenty-five percent to my legitimate grandson ricardo vanesa and ricardo are the children of decedent's son michal at the time of decedent's death michal and ricardo were citizens and residents of venezuela and vanesa was a citizen and resident_of_the_united_states decedent's_estate included u s situs property consisting of works_of_art and other tangible_personal_property and a cooperative apartment all located in new york new york the estate also included foreign situs property including cash and securities located in venezuela and in a cayman islands trust at the time of death the u s situs property had a value of approximately dollar_figure million and the foreign situs property had a value of approximately dollar_figure million in the notice_of_deficiency respondent determined that the testamentary transfers of property to vanesa and ricardo decedent's grandchildren were subject_to the gst tax the generation-skipping_transfer_tax was first imposed by the tax reform act of publaw_94_455 sec 90_stat_1520 but applied only to transfers in trust and not to direct_skip transfers such as are involved herein eg outright bequests by a decedent to a grandchild see staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print 1976_3_cb_577 sec_2614 enacted in made clear that the gst tax was to apply only to nonresident_aliens in respect of property that would otherwise be taken into account for purposes of the estate_tax to which nonresident_aliens were already subject by virtue of sec_2101 see general explanation of the tax reform act of supra pincite c b vol pincite in dissatisfied with the gst tax congress retroactively repealed the provisions and enacted new provisions extending the gst tax to direct_skip transfers such as are involved herein see tax_reform_act_of_1986 publaw_99_ sec 100_stat_2085 sec_2663 enacted in provided the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this chapter including-- regulations consistent with the principles of chapter sec_11 and sec_12 providing for sec_2614 disappeared in the amendments presumably because congress intended the limitation to be reflected in the definitions in sec_2612 the application of this chapter in the case of transferors who are nonresidents not citizens of the united_states no regulation in respect of generation-skipping transfers by nonresident_aliens had been issued at the time of decedent's death notice of proposed_regulations dealing with the gst tax as applied to nonresident_aliens was first published in the federal_register on date see ps-73-88 1993_1_cb_867 final regulations were published on date t d 1996_7_irb_16 date both the proposed and final regulations had effective dates subsequent to the date of decedent's death petitioner argues the gst tax should not apply to direct skips by nonresident_aliens which occurred prior to the adoption of implementing regulations on the ground that sec_2663 manifests the intent of congress to require such regulations as a condition to the imposition of such tax respondent counters that the statute itself imposes the tax and that sec_2663 represents simply a recognition by congress that regulations might be needed to fill in some of the details affecting the application of the gst tax to transfers by nonresident_aliens in this connection we note that respondent apparently determined the manner in which the gst tax should be applied herein consistently with the methodology set forth in the proposed_regulations and that petitioner does not question that methodology except in the context of the contention that such regulations were necessary to the imposition of the gst tax and that therefore the use of that methodology constituted an unjustified retroactive application of the regulations thus we are called upon to resolve the following question are the regulations a necessary condition to determining whether the gst tax applies as petitioner contends or do they constitute only a means of arriving at how that tax otherwise imposed by the statute should be determined as respondent contends in support of its position petitioner relies heavily on 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir in that case sec_465 as then in effect set forth specific types of transactions to which the at- risk provisions applied see t c pincite n and then provided in sec_465 extension to other activities -- a in general --in the case of taxable years beginning after date this section also applies to each activity-- i engaged in by the taxpayer in carrying_on_a_trade_or_business or for the production_of_income and ii which is not described in paragraph d application of subsection b --in the case of an activity described in subparagraph a subsection b shall apply only to the extent provided in regulations prescribed by the secretary emphasis added the activity of the taxpayer was not one of the specified types of transactions that fell within the scope of an activity described in sec_465 no regulations had been issued under sec_465 we held that the issuance of the regulations was a precondition to a determination whether the at- risk rules applied to the taxpayer's activity in so doing we specifically characterized the only to the extent language of the statute as unambiguous and therefore controlling alexander v commissioner supra pincite see 105_tc_71 respondent contends that this foundation of our opinion distinguishes alexander from the instant case and relies on 82_tc_819 which dealt with the effect on the alternative_minimum_tax of the absence of regulations under sec_58 which provided sec_58 regulations to include tax_benefit_rule --the secretary shall prescribe regulations under which items of tax preference shall be properly adjusted where the tax treatment giving rise to such items will not result in the reduction of the taxpayer's tax under this subtitle for any taxable years we held that the absence of regulations did not preclude proper adjustments in respect of the tax_benefit_rule and went on to determine those adjustments in that case the rationale of our opinion was that sec_58 was intended by congress to provide a basis for how the alternative_minimum_tax should be applied in order to take into account the tax_benefit_rule we reaffirmed our position as to the effect of the absence of regulations under sec_58 in 97_tc_282 affd in part revd in part without published opinion 996_f2d_1231 11th cir see also 88_tc_663 affd 842_f2d_180 7th cir cf 102_tc_777 revd on another issue 69_f3d_1044 10th cir where we adopted a similar view in respect of the absence of regulations directed to be prescribed by the secretary under sec_2032a more recently in h enters intl inc v commissioner supra we dealt with a situation comparable to that herein involving the impact of the failure of the secretary to issue regulations to prevent tax_avoidance under sec_7701 on the application of the limitations of sec_246a and sec_265 to the interest on funds borrowed by one corporation and used by an affiliated_corporation to purchase portfolio_stock and tax-exempt securities sec_7701 provides sec_7701 use of related_persons or pass-thru entities --the secretary shall prescribe such regulations as may be necessary or appropriate to prevent the avoidance of those provisions of this title which deal with-- the linking of borrowing to investment or diminishing risks through the use of related_persons pass-thru entities or other intermediaries emphasis added reviewing the analyses and conclusions of occidental petroleum corp v commissioner supra first chicago corp v commissioner supra and alexander v commissioner supra we held that the issuance of regulations under sec_7701 was not a precondition to applying sec_246a and sec_265 to transactions involving a parent_corporation and its subsidiary in so holding we followed occidental petroleum and first chicago and distinguished alexander on the ground that the only to the extent language of sec_465 was absent from sec_7701 see h enters intl inc v commissioner supra pincite in short the teaching of the decided cases is that issuance of regulations is to be considered a precondition to the imposition of a tax where the applicable_provision directing the issuance of such regulations reflects a whether characterization such as existed in alexander and not where the provision simply reflects a how characterization we follow that path herein under these circumstances and applying the teaching of the decided cases we hold that the regulations contemplated under sec_2663 reflect a how characterization and their issuance is not a necessary precondition to the imposition of the gst tax on the transfers involved herein in enacting sec_2663 congress simply recognized that there would be problems of allocation and calculations of tax in respect of nonresident_aliens because unlike citizens and residents not all the property of nonresident_aliens is subject_to u s estate_tax we are unimpressed with petitioner's attempt to create a whether patina to sec_2663 by pointing to alleged gaps and possible invalid provisions of the proposed_regulations dealing with the definition of direct_skip transfers and the calculation of the taxable_amount of a direct_skip and applicable_rate of tax such gaps and provisions clearly go to the how and not to the whether in respect of the application of the gst tax in this connection we note that petitioner for a critical analysis of the proposed_regulations see schlesinger the generation-skipping_transfer tax--a reexamination on its ninth anniversary taxe sec_49 date heller sasaki proposed regulation sec_26_2663-2 and the application of the generation-skipping_transfer_tax to transfer by nonresident_aliens intl tax bus law see also helt generation-skipping_transfer_tax regulations continued concedes that the transfers involved herein were direct skips and as we have previously pointed out does not question respondent's calculation of the gst tax on those transfers in light of our holding we have no need to explore petitioner's arguments regarding retroactivity or the alleged failure of the secretary to comply with the administrative_procedure_act u s c secs in issuing the proposed_regulations to reflect the foregoing and in order to take into account the settlement of certain unrelated issues decision will be entered under rule continued taxe sec_67 analyzing the extent to which the final regulations removed some of the gaps etc in the proposed_regulations
